Citation Nr: 1724009	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	David Falcon, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served in the Army from March 1951 to February 1953.  He died in September 2010, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City.  The issues adjudicated at the time included entitlement to Dependency and Indemnity Compensation (DIC) as well as entitlement to death pension benefits.  The Board observes, however, on the March 2016 substantive appeal, the appellant limited the appeal to the issue stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on her part, is required.


REMAND

As previously noted, the Veteran died in September 2010.  At the time of his death, it appears as if he was granted an increase in non-service-connected pension.  The appellant's attorney and son contend that VA failed in its duty to assist with regards to informing the appellant that she was entitled to accrued benefits.  In a statement submitted with the March 2016 substantive appeal (VA Form 9), the appellant's representative requested a Travel Board hearing with regard to the issue currently on appeal.  Subsequent statements from the appellant's son also request that the appellant have the opportunity to testify regarding the claim, or in the alternative remand the case in order for the RO to calculate he award.  See January 2017 statement.  In May 2017 correspondence, the Board sought clarification, however, it is unclear whether or not the hearing clarification letter was received.  As there are several requests in the record for the appellant to be afforded a hearing, the Board finds that the appellant must be provided an opportunity to present testimony at a Board hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should undertake appropriate efforts to afford the appellant a Travel Board hearing, for the claim on appeal, pursuant to the requests of her attorney and son.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




